230 Ga. 35 (1973)
195 S.E.2d 409
JACKSON
v.
THE STATE.
27592.
Supreme Court of Georgia.
Submitted December 12, 1972.
Decided January 4, 1973.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Morris H. Rosenberg, Joel M. Feldman, Richard E. Hicks, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant *36 Attorney General, Courtney Wilder Stanton, Frank M. Palmour, Assistant Attorneys General, for appellee.
NICHOLS, Justice.
The defendant was indicted upon a two count indictment charging him and another named defendant with rape. The jury returned a verdict of guilty as to both defendants on Count 1 of the indictment and not guilty on Count 2. The appeal is from the conviction and the sole enumeration of error contends that the evidence did not authorize the verdict.
The evidence showed without dispute that the defendant and his accomplice both had sexual intercourse with the prosecutrix. The defendants both testified under oath that the prosecutrix willingly submitted to the intercourse, while the prosecutrix testified that she was forced into a car, driven around and forced, while in fear of her life, to have intercourse and then was returned to the area where she was abducted. There was evidence that she immediately reported the incident to the police and was examined by a physician who found male sperm in her vagina as well as injuries to her person. Held:
Under decisions exemplified by Robinson v. State, 229 Ga. 319 (1) (191 SE2d 41), and citations, the testimony of the prosecutrix was corroborated, the verdict of the jury was authorized and the trial court did not err in denying the defendant's motion for new trial based upon the usual general grounds.
Judgment affirmed. All the Justices concur.